DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
Regarding rejection on claim 11, applicant argued neither Tieman nor Lee teach a system to electronically couple an electronic device, located in proximity to an occupant of a vehicle, to a vehicle communications network located in the vehicle, "wherein the electronic device is configured to detect the presence of the signal provided to the sensing electrode and conducted through the occupant."  Applicant further argued that Lee (i.e., the mobile terminal 10) does not detect the presence of any signal to provided to the sensing electrode and conducted through the occupant because  Lee only discloses a one-way authentication in which the alleged electronic device 10 sends authentication data to the vehicle authentication unit 23.	Applicant then argued that the short-range RF signal in Tieman allegedly cannot meet separate claim elements recited in claim 11.	Last, applicant argued that one of ordinary skill in the art would not rely upon any disclosure of Lee (e.g., contact based communication) to modify Tieman because Tieman provides relatively long-distance RF communication that requires no contact between the occupant and the vehicle.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As primary reference, Tieman teach a system that electronically couples an electronic device located in proximity to a user of a vehicle to a vehicle communications network located in the vehicle.  The only difference from argued claim is that Tieman teach using a short-range RF communication instead of using inter-body communication to detect presence.  Yet, Lee teach such inter-body communication that improve presence accuracy of occupant in the vehicle.  Unlike applicant’s assumption, Lee’s intra-body communication network is not one-way.  Lee clearly discloses:
[0047] Meanwhile, the human body communication 13 of the mobile terminal 10 and the human body communication unit 22 of the vehicle control device 20 can be configured to enable a two way communication. In other words, to enable a two way communication therebetween, the human body communication unit 13 of the mobile terminal 10 can further include a human body communications receiver and a data receiver, and the human body communication unit 22 of the vehicle control device 20 can further include a human body communication transmitter and a data transmitter.
So, one of ordinary skill in the art would have obviously recognized merit of two-way inter-body communication of Lee and incorporate into the system of Tieman as secured authentication communication replacement or addition for ensuring presence of authorized vehicle occupant.
	Despite of applicant’s argument on clarity of Tieman’s teaching on separate claim elements, nothing in argued claim excludes said separate claim elements from being different terms and/or properties of the same thing.  A short-range RF network such as Bluetooth creates an electromagnetic field, wherein electromagnetic field is viewed as the combination of an electric field and a magnetic field.  As an example, a Bluetooth transceiver (sensor circuit) generates a Bluetooth signal (signal, wherein said signal can be interpreted as a wireless signal or data of the wireless signal) to its connected antenna (sensing electrode) to create a Bluetooth signal field (having an electric field and a magnetic field).  The argued claim does not exclude or limit existence of a magnetic field or electromagnetic field created by the “sensing electrode”.  And there is nothing in argued claim to further function of “electric field” besides its existence.  It is reasonable for one of ordinary skill in the art to interpret and consider the argued limitations covered by Tieman’s teaching.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Tieman teach the communication system between an electronic device and a vehicle comprises a plurality of different communication networks of different proximities (paragraph 0007, short-range, mid-range, and long-range; paragraph 0035, it can be beneficial to use the other communication paths due to these communication paths having no latency, no cost per use associated to the user, or a combination thereof), which shows that Tieman’s system does not exclude other communication networks/protocols.  To one of ordinary skill in the art, there is no conflict to incorporate Lee’s intra-body communication into the system of Tieman because both contact-based communication and contactless communication can operate in parallel.  And Lee’s intra-body communication network also work with other independent wireless communication network in parallel (paragraph 0033, Bluetooth in addition of human body/intra-body communication).  Yet, Lee’s human body communication does actually further ensure a user is really an occupant inside the vehicle, which provides improvement to Tieman’s system.
Thus, rejection is proper and maintained.


In response to applicant’s challenge on Official Notice taken previously in rejections of claims 17-20, 27 and 29, additional reference is introduced in below to further said obviousness.


The examiner notes that Applicant has neither challenged nor mentioned the subject matter of the OFFICIAL NOTICE in Claims 30-31. Due to the applicants’ inadequate traversal of the examiner OFFICIAL NOTICE, the subject matter of the OFFICIAL NOTICE is taken to be applicants admitted prior art. See MPEP 2144.03(C) which recites “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art” and “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate”. Clearly, Applicant did not state why the subject matter of the OFFICIAL NOTICE was not common knowledge or well known in the art.
The rejections for Claims 30-31 will be updated to reflect applicants admitted prior art.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11-13, 15-16, 21-26, 28, 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieman et al. (US2010/0321203) in view of Lee (US2012/0303181).
To claim 11, Tieman teach a system to electronically couple an electronic device, located in proximity to an occupant of a vehicle, to a vehicle communications network located in the vehicle, the system comprising: 
a sensing electrode (antenna of 102 of Fig. 1) located in the vehicle proximate to the occupant; and 
support electronics (102 of Fig. 1, vehicle installed telematics unit) located in the vehicle and including a sensor circuit (transceiver) configured to provide a signal to the sensing electrode (antenna) to thereby create an electric field proximate to the occupant (paragraph 0018, obvious with protocol such as Bluetooth, NFC, etc., wherein electric field is viewed as part of RF electromagnetic field), wherein the signal contains particular information (paragraph 0016, security data); and 
wherein the electronic device is configured to electrically couple to the vehicle communications network via a wireless signal after completion of an authorization process that requires the electronic device to transmit the particular information via the wireless signal to the vehicle communications network (paragraphs 0006-0008, 0016, 0022-0024).
But, Tieman do not expressly disclose wherein the electronic device is configured to detect the presence of the signal provided to the sensing electrode and conducted through the occupant.
	Lee teach a telematics system communicates with a portable device (Fig. 1) via human body communication in addition to short range wireless communications (paragraph 0033), wherein the electronic device is configured to detect the presence of the signal with authentication information provided to the sensing electrode and conducted through the occupant (Fig. 4, paragraphs 0043-0051).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the system of Tieman, in order to provide alternative or addition communication technique by design preference such as ensuring occupancy of an authenticated user.

To claim 24, Tieman and Lee teach a system to electronically couple an electronic device, located in proximity to an occupant of a vehicle, to a vehicle communications network located in the vehicle (as explained in response to claim 11 above).

To claim 28, Tieman and Lee teach a system to securely couple an electronic device to a vehicle network located in the vehicle (as explained in response to claim 11 above).




To claims 12 and 25, Tieman and Lee teach claims 11 and 24.
Tieman and Lee teach wherein the sensor circuit is configured to detect the presence of the occupant in proximity to the sensing electrode (as explained in human body communication).

To claim 13, Tieman and Lee teach claim 11.
Tieman and Lee teach wherein the electronic device is configured so that the electronic device cannot detect the signal when the occupant is not occupying a proscribed location proximate to the sensing electrode (obvious as human body communication requires contact whereas proscribed location proximate to the sensing electrode would be needed).

To claim 15, Tieman and Lee teach claim 11.
Tieman and Lee teach wherein the electronic device is configured to transmit the particular information to the vehicle communications network during the authorization process (as explained in response to claim 11 above, authentication information).

To claim 16, Tieman and Lee teach claim 11.
Tieman and Lee teach wherein the electronic device is configured to be electrically coupled and exchange transmissions with the vehicle communications network utilizing a time-synchronization pattern (obvious in WiBro or HBC).

To claim 21, Tieman and Lee teach claim 11.
Tieman and Lee teach wherein the wireless signal is transmitted by the vehicle communications network (as explained to response to claim 11 above, two-way communications).

To claim 22, Tieman and Lee teach claim 21.
Tieman and Lee teach wherein the sensor circuit is configured to detect the presence of the occupant in proximity to the sensing electrode (as explained in response to claim 12 above).

To claim 23, Tieman and Lee teach claim 22.
Tieman and Lee teach wherein the network is configured to transmit the particular information when the presence of the occupant is detected (as explained in responses to claims 12 and 15 above).

To claim 26, Tieman and Lee teach claim 25.
Tieman and Lee teach wherein the signal generator is configured to transmit the particular information when the presence of the occupant is detected by the sensor circuit (as explained in response to claim 23 above).

To claim 30, Tieman and Lee teach claim 29.
Tieman and Lee teach wherein the electrode is located in proximity to the driver of the vehicle and the electronic device is configured so that when the vehicle is moving the electronic device is disabled (disabling phone usage while driving is well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for safety feature, admitted by applicant as prior art).

To claim 31, Tieman and Lee teach claim 28.
Tieman and Lee teach wherein the electronic device is configured to operate in a plurality of communication modes based on the location of the occupant and the electrode; and wherein the electronic device is configured to operate in a driver mode and a passenger mode wherein the use of the electronic device is more restricted in the driver mode than in the passenger mode (disabling phone usage while driving is well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for safety feature, whereas passenger would be less restricted to driver in phone usage is also well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for safety feature, admitted by applicant as prior art).




Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieman et al. (US2010/0321203) in view of Lee (US2012/0303181) and Lim et al. (US2011/0153118).
To claim 14, Tieman and Lee teach claim 11.
Tieman and Lee teach wherein when the vehicle is in an emergency state, the sensing electrode is configured to transmit a second signal, and wherein the electronic device is configured to detect the second signal, and upon detection of the second signal a response of the electronic device is to initiate an emergency response.
	Lim teach when the vehicle is in an emergency state, the sensing electrode is configured to transmit a second signal, and wherein the electronic device is configured to detect the second signal, and upon detection of the second signal a response of the electronic device is to initiate an emergency response (Fig. 12, paragraphs 0146-0149), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Tieman and Lee, in order to expand emergency communication feature.



Claims 17-20, 27, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieman et al. (US2010/0321203) in view of Lee (US2012/0303181) and Sasai et al. (US2004/0247023).
To claim 17, Tieman and Lee teach claim 16.
Tieman and Lee teach wherein the time-synchronization pattern is generated by the vehicle communications network and transmitted to the electronic device (obvious that time-synchronization pattern can be generated by either party, which would have been obvious to one of ordinary skill in the art to modify by design preference).
	Furthering said obviousness, Sasai teach proximity authorization system comprises using time-synchronization pattern in communication network (paragraph 0349, synchronization in the frequency axis, the frequency hopping pattern, and the synchronization in the time axis, the time slot), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Tieman and Lee, in order to implement synchronized communications. 

To claim 18, Tieman, Lee and Sasai teach claim 17.
Tieman, Lee and Sasai teach wherein the vehicle communications network generates a pattern associated with the variance of the frequency of the transmission signal (Sasai, paragraph 0349, frequency hopping pattern).

To claim 19, Tieman, Lee and Sasai teach claim 18.
Tieman, Lee and Sasai teach wherein the vehicle communications network transmits the pattern to the electronic device (as explained in response to claim 11 above, two-way communications).

To claim 20, Tieman and Lee teach claim 11.
Tieman, Lee and Sasai teach wherein the electronic device is configured to vary the frequency of a transmission signal being received by the vehicle communications network (as explained in response to claim 18 above).

To claim 27, Tieman and Lee teach claim 24.
Tieman and Lee teach wherein the electronic device is configured to be electrically coupled and exchange transmissions with the vehicle communications network utilizing a time-synchronization pattern (as explained in response to claim 17 above).

To claim 29, Tieman and Lee teach claim 28.
Tieman and Lee teach wherein the signal generator is configured to change the signal provided to the electrode based on a parameter of the vehicle (as explained in response to claim 20 above).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 1, 2022